03/16/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                                  June 23, 2020 Session

                TERRY LYNN KING v. STATE OF TENNESSEE

                  Appeal from the Criminal Court for Knox County
                         No. 72987 G. Scott Green, Judge
                     ___________________________________

                            No. E2019-00349-CCA-R3-PD
                       ___________________________________


        The Petitioner, Terry Lynn King, through counsel, appeals from the post-conviction
court’s order summarily denying relief on his amended post-conviction petition
challenging his 1985 death sentence for the first degree murder perpetrated in the simple
kidnapping by confinement of Diana K. Smith. The Petitioner argues that (1) the prior
violent felony aggravating circumstance applied in his case is unconstitutionally vague
under Johnson v, United States, 576 U.S. 591 (2015); (2) the harmless error analysis
utilized by the original post-conviction court and this court concerning the erroneous
application of the felony murder aggravating circumstance is unconstitutional under Hurst
v. Florida, 577 U.S. 92(2016); (3) the Petitioner is entitled to post-conviction relief on
amended claims alleging that the State committed Brady violations at his original trial, that
the use of his Grainger County conviction to establish the prior violent felony aggravating
circumstance violated his constitutional rights, and that counsel committed ineffective
assistance of counsel; (4) the post-conviction court’s summary denial of the amended post-
conviction petition violated the Petitioner’s right to due process; and (5) the cumulative
effect of the errors resulted in a deprivation of constitutional rights.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed


NORMA MCGEE OGLE, J., delivered the opinion of the court, in which D. KELLY THOMAS,
JR. and ROBERT H. MONTGOMERY, JR., JJ., joined.

Joshua Hedrick and Cullen M. Wojcik, Knoxville, Tennessee, for the appellant, Terry Lynn
King.

Herbert H. Slatery III, Attorney General and Reporter; Courtney N. Orr, Assistant Attorney
General; Charme Allen, District Attorney General; and Leland Price, Assistant District
Attorney General, for the appellee, State of Tennessee.
                                         OPINION


                       I.     Factual and Procedural Background


       On February 1, 1985, a Knox County Criminal Court jury convicted the Petitioner
of the July 31, 1983 first degree murder while in the perpetration of a simple kidnapping
by confinement and armed robbery of Diana K. Smith. At sentencing, the jury imposed
the death penalty for the first degree murder conviction based upon the weight of four
aggravating circumstances, and the trial court imposed a sentence of 125 years in
confinement for the armed robbery conviction. The Petitioner’s convictions and sentences
were affirmed on appeal. State v. King, 718 S.W.2d 241 (Tenn. 1986). The Petitioner
unsuccessfully pursued post-conviction relief, the denial of which was affirmed by this
court. Terry Lynn King v. State, No. 03C01-9601-CR-00024, 1997 WL 416389 (Tenn.
Crim. App. July 14, 1997), aff’d, 989 S.W.2d 319 (Tenn. 1999), cert. denied, 528 U.S. 875,
120 S. Ct. 181 (1999). The Petitioner unsuccessfully pursued federal habeas corpus relief.
Terry Lynn King v. Ricky Bell, No. 3:99-cv-454, 2011 WL 3566843 (E.D. Tenn. Aug. 12,
2011), aff’d, 847 F.3d 788 (6th Cir. 2017); see also King v. Dutton, 17 F.3d 151 (6th Cir.
1994) (challenging the Grainger County first degree murder conviction that served as a
factual basis of the application of the prior violent felony aggravating circumstance), cert.
denied, 512 U.S. 1222, 114 S. Ct. 2712 (1994). In state court, the Petitioner unsuccessfully
pursued a petition for a writ of error coram nobis, the denial of which was affirmed on
appeal by this court. Terry Lynn King v. State, No. E2014-01202-CCA-R3-ECN, 2015
WL 3409486 (Tenn. Crim. App. Feb. 19, 2015), perm. app. denied (Tenn. Sept. 16, 2015).
The Petitioner filed his first motion to reopen his post-conviction petition, alleging that the
United States Supreme Court’s decision in Apprendi v. New Jersey, 530 U.S. 466 (2000),
invalidated his death sentence; the post-conviction court denied the motion to reopen, and
this court denied the Petitioner’s application for review. Terry Lynn King v. State, No.
E2003-00701-CCA-R28-PD (Order) (Tenn. Crim. App. July 8, 2003), perm. app. denied
(Tenn. Nov. 24, 2003).

      The evidence presented at the Petitioner’s trial was summarized by the Tennessee
Supreme Court on direct appeal:

             The victim of both crimes for which defendant stands convicted was
       Diana K. Smith. Mrs. Smith left her home on Sunday afternoon, July 31,
       1983, to go to a nearby McDonald’s to get food for her family. Her

                                             -2-
automobile, a 1979 Camaro, was found on August 4, 1983, off the road in a
heavily wooded area near Blaine, Tennessee.

        On August 6, 1983, Mrs. Donna Allen went to the Asbury quarry in
Knox County to swim. She noticed a strange odor coming from a yellow
tarpaulin in the water near the bank, and reported the circumstance to the
sheriff’s office. On following-up Mrs. Allen’s report, officers found the
body of a white female in an advanced state of decomposition. The body
was later identified as being that of Mrs. Smith. Death was from one or more
shots fired into the back of Mrs. Smith’s head from a high-powered weapon.

       In the course of the police investigation, the attention of the officers
was focused on Terry King and Randall Sexton when Jerry Childers, an
acquaintance of King, reported a conversation he had had with King and what
he had found when he followed up on the conversation.

       Jerry Childers testified that Terry King came to his house on the
afternoon of Monday, August 1, 1983, and inquired as to whether Childers
knew anyone that wanted to buy parts from a 1979 Camaro. According to
Childers, King told Childers he had killed the woman who owned the
automobile after she threatened to charge defendant with rape. According to
Childers, defendant said he made the woman get out of the car trunk where
he had confined her and lie face down on the ground, that the woman faced
the defendant and begged him not to shoot her and offered money, and that
he ordered her to turn her head away from him. When she did, he shot her
in the back of the head. Defendant also told Childers he took forty dollars
from the woman as well as taking her automobile.

       The following Friday, which was August 5, 1983, Childers related
defendant’s story to Mr. Buford Watson. On Sunday, Childers went to the
location defendant had described as the place of the killing and found
something with hair on it. Childers then gave the information he had to
Detective Herman Johnson of the Knox County Sheriff’s Department and
T.B.I. agent, David Davenport. In following up the report, the officers met
Childers near Richland Creek and searched the area, finding pieces of bone,
hair, and bloodstains. A later more thorough search turned up bullet
fragments and additional bone fragments.

        In the course of the police investigation, defendant and co-defendant,
Sexton, were interviewed by the officers. Both gave written statements
detailing the events of the night of July 31, 1983. Neither defendant testified
                                     -3-
in the guilt phase of the trial, but their statements were introduced in
evidence. Both defendants testified in the sentencing phase of the trial and
repeated in substance the facts set forth in the statements given the police
officers in their statements.

        The statements of King and Sexton were markedly similar for the time
the two men were together. King’s statement was the more comprehensive
since it covered the entire period of time he was with Mrs. Smith. According
to defendant, he and his cousin, Don King, picked up Mrs. Smith at the
Cherokee Dam on Sunday, July 31, 1983. Defendant drove Mrs. Smith in
her automobile to the nearby house trailer of his cousin, arriving there around
7:00 p.m. Don King drove his own automobile to the trailer. Shortly after
arriving at the trailer, defendant called Eugene Thornhill who came to the
trailer and left with defendant to obtain LSD and quaaludes. Defendant said
he and Mrs. Smith took the drugs. Thereafter, defendant, Don King, and
Eugene Thornhill had sex with Mrs. Smith.

        After staying at the trailer for several hours, defendant and Mrs. Smith
left in her automobile, with defendant driving. They went to a wooded area,
where they again had sex. From there, they went to a service station for gas.
Mrs. Smith got out of the automobile and grabbed the keys. Defendant told
her to get back in the automobile and she did so. The defendant drove Mrs.
Smith back to the wooded area, where they again had sex and the defendant
took forty dollars from Mrs. Smith. According to defendant, Mrs. Smith then
asked “why did you all rape me?” Defendant stated that he knew then what
he was going to do. He told Mrs. Smith to get into the trunk of the
automobile. When she did, defendant drove to Sexton’s house and told
Sexton he had a woman in the trunk of the automobile and needed Sexton's
help. Defendant got a rifle from Sexton and also a shovel. Defendant and
Sexton then left the Sexton home in separate automobiles. After making a
stop at a Publix station to purchase gas, defendant and Sexton drove to a
wooded area near Richland Creek in Knox County. Defendant drove the
1979 Camaro off the road and became stuck. He then made Mrs. Smith get
out of the automobile trunk and pointed the loaded rifle at her. Defendant
made Mrs. Smith lie down on the ground, assuring her that he was not going
to kill her, that others were coming to have sex with her. Sexton left in his
automobile to return a funnel to the gas station. While he was gone,
defendant shot Mrs. Smith in the back of the head. On Sexton’s return, and
after getting the Camaro unstuck, the two went through Mrs. Smith’s effects,
burning her identification. They then attempted to bury the body, but gave
up because of the hardness of the ground. The next morning, defendant and
                                     -4-
Sexton wrapped Mrs. Smith’s body in a tent, weighted it with cinder blocks
and dumped it in the Asbury quarry. Mrs. Smith’s automobile was hidden
near Sexton’s house.

       Agent Davenport testified that after making his statement, the
defendant took him and other officers to the place where the Camaro was
hidden and defendant also showed them where he had hidden the automobile
license plate in a hollow tree. The defendant also showed the officers where
he had placed the body in the quarry and where the shooting occurred.

        Tommy Heflin, a firearms examiner for the Tennessee Bureau of
Investigation, testified that he had examined the .30 Marlin rifle belonging
to Sexton, the metal bullet jacket, and fragments recovered from the scene of
the killing. According to Mr. Heflin, the intact metal jacket had been fired
from Sexton’s rifle and the fragments were fired from a rifle with the same
rifling characteristics as Sexton’s rifle. Mr. Heflin was of the opinion that at
least two bullets had been fired.

       Dr. Joseph Parker, who performed an autopsy on the body of Mrs.
Smith, testified that death was due to an extensive head injury consistent with
gunshot wounds from a high-powered rifle.

        Over objection, the State also presented evidence through Lori
Eastman Carter that defendant had attempted to kill her on October 13, 1982.
According to Mrs. Carter, King hit her with a slapstick numerous times,
while repeatedly asking her “how it felt to be dying, so that the next woman
he killed he would know how she felt.” Mrs. Carter testified that she lost
consciousness. When she came to, she was still in her automobile with her
hair rolled up in the window. She further testified that she heard defendant
tell his cousin that he had killed her and wanted James King to help him put
her in a quarry and burn her automobile.

      James King disputed Mrs. Carter’s version of events, saying that
defendant came to King’s home to get him to follow defendant to St. Mary’s
Hospital as Mrs. Carter was ill and needed treatment.

       Karen Greeg, Lori Carter’s sister, testified that Mrs. Carter cannot be
believed, even under oath.

       The defendant offered no other evidence in the guilt phase of the trial.

                                     -5-
King, 718 S.W.2d at 243-45.


       At the penalty phase of the trial, the jury imposed the death penalty based upon its
finding of four aggravating circumstances: (1) that the Petitioner was previously convicted
of one or more felonies, other than the present charge, which involved the use or threat of
violence to the person,1 Tenn. Code Ann. § 39-2-203(i)(2) (1982) (repealed); (2) that the
murder was especially heinous, atrocious and cruel in that it involved torture or depravity
of mind, Tenn. Code Ann. § 39-2-203(i)(5) (1982) (repealed); (3) the murder was
committed for the purpose of avoiding, interfering with, or preventing a lawful arrest of
the defendant or another, Tenn. Code Ann. § 39-2-203(i)(6) (1982) (repealed); and (4) the
murder was committed while the defendant was engaged in committing, or was an
accomplice in the commission of, or was attempting to commit, or was fleeing after
committing or attempting to commit, any rape, robbery, larceny or kidnapping, Tenn. Code
Ann. § 39-2-203(i)(7) (1982) (repealed). King, 718 S.W.2d at 248. The trial court
sentenced the Petitioner to one hundred and twenty-five years for the armed robbery
conviction. Id. at 243.

        On automatic appeal to the Tennessee Supreme Court, the court held that the
evidence was sufficient to support the Petitioner’s convictions; that the trial court did not
err by refusing to instruct the jury on the lesser included offenses; that the jury did not
prematurely begin deliberations in violation of the Petitioner’s right to a fair and impartial
jury; that the trial court did not unduly restrict voir dire concerning potential jurors’ views
on punishment; that the trial court did not err in admitting Lori Eastman Carter’s testimony;
that the trial court did not err in denying the Petitioner’s motion to compel disclosure of
Jerry Childers’ criminal history; that the trial court did not err in denying the codefendants’
motion to sever trial; that the trial court did not improperly limit argument or deny jury
instruction requests at sentencing; and that the death penalty was imposed constitutionally.
Id. at 245-50.


        The Petitioner filed a timely petition for post-conviction relief. Following a hearing,
the post-conviction court denied relief but found that the erroneous application of the
felony murder aggravating circumstance was harmless. On appeal to this court, the
Petitioner alleged that the aggravating factors supporting the death sentence were either
constitutionally flawed or impermissibly tainted by inadmissible evidence; the trial court’s
failure to grant a severance at trial violated his constitutional rights, see Bruton v. United
       1
          The Petitioner was convicted of the 1983 murder and aggravated kidnapping of Todd
Millard in Grainger County, Tennessee. The Grainger County offenses occurred about one month
before the offenses involving Ms. Smith. The Petitioner pleaded guilty to the Grainger County
offenses while the Smith case was pending.
                                             -6-
States, 391 U.S. 123 (1968) and Cruz v. New York, 481 U.S. 186 (1987); trial and appellate
counsel committed ineffective assistance of counsel; the trial court’s failure to instruct the
jury on second degree murder and voluntary intoxication violated his constitutional rights;
the trial court’s instruction on reasonable doubt violated his due process rights; the
prosecution violated his due process rights by offering inadmissible, irrelevant and
inflammatory evidence during both the guilt and penalty phases of his trial; and he is
entitled to a new trial and/or a new sentencing hearing based on cumulative error. Terry
Lynn King, 1997 WL 416389 at *1. On appeal, this court affirmed the post-conviction
court’s denial of relief and also affirmed the post-conviction court’s finding of
harmlessness concerning the erroneous application of the felony murder aggravating
circumstance. Id. The Tennessee Supreme Court granted permission to appeal specific to
the felony murder aggravating circumstance, Bruton, and ineffective assistance of counsel
issues and affirmed this court’s opinion. King, 989 S.W.2d at 322.

        The Petitioner then sought federal habeas corpus relief. As relevant to the claims
presented in this appeal, the federal district court denied relief as to the Petitioner’s
allegations that the prior violent felony aggravating circumstance was unconstitutionally
applied because the Grainger County offense upon which it was based was adjudicated
after the Knox County offense, that he was denied counsel in Knox County in relation to
his guilty pleas in the Grainger County prosecution, that counsel were ineffective in
investigating and presenting mental health evidence, and that allegations of Brady
violations relative to the single gunshot evidence and impeachment evidence concerning
Lori Eastman Carter deprived him of a fair trial. Terry Lynn King v. Ricky Bell, Warden,
2011 WL 3566843 at *7-43. The Sixth Circuit granted a partial certificate of appealability
and affirmed the district court’s denial of relief. King v. Westbrooks, 847 F.3d at 791
(affirming denial of habeas relief alleging ineffective assistance concerning counsel’s
abandonment of intoxication defense and delay in hiring mental health experts).

       On June 25, 2013, the Petitioner filed a petition for a writ of error coram nobis in
state court alleging the same Brady violations that he had alleged in the federal habeas
corpus litigation. The coram nobis court summarily denied relief, finding that the petition
was untimely and that due process did not require a tolling of the statute of limitations.
This court affirmed the coram nobis court’s judgment on appeal. Terry Lynn King, 2015
WL 3409486 at *9.

                          Motion to Reopen Post-Conviction Petition

       On June 22, 2016, the Petitioner filed a motion to reopen his post-conviction
petition, alleging that the United States Supreme Court’s decision in Johnson announced a
new constitutional rule requiring retrospective application to reopen post-conviction
proceedings that invalidated the application of the prior violent felony aggravating
                                            -7-
circumstance in his case. See T.C.A. § 40-30-117(a)(1) (2018). The State filed a reply,
arguing that the rule announced in Johnson is inapplicable to Tennessee’s prior violent
felony aggravating circumstance.

       On September 26, 2016, the post-conviction court entered an order setting further
hearing “limited to the issue of whether the petition states a colorable claim which warrants
a finding that Mr. King’s post-conviction should be reopened.” See T.C.A. § 40-30-117(b)
(“The motion shall be denied unless the factual allegations, if true, meet the requirements
of subsection (a). If the court grants the motion, the procedural, relief and appellate
provisions of this part shall apply.”); Id. § 40-30-107 (requiring the post-conviction court
to enter a preliminary order if the pleading “is not dismissed upon preliminary
consideration”).

       On November 22, 2016, the Petitioner filed an amended claim that the Supreme
Court’s decision in Hurst mandated a new sentencing hearing because the harmless error
analysis utilized when the felony murder aggravating circumstance was struck violated
Hurst. On January 13, 2016, the State filed a response arguing that Hurst did not provide
a basis to reopen the post-conviction petition because Hurst did not announce a new
constitutional rule requiring retroactive application.

         On April 3, 2017, the post-conviction court granted the motion to reopen as to the
Johnson claim but denied the motion to reopen as to the Hurst claim. In the preliminary
order, the post-conviction court directed the Petitioner to “investigate all possible
constitutional grounds for relief for the purpose of filing an amended petition if necessary
. . . [and] raise any additional issues counsel deems necessary.”

        On October 16, 2017, the Petitioner amended his post-conviction petition with the
additional claims concerning Brady violations, denial of counsel to advise him concerning
the collateral consequence of the Grainger County pleas, ineffective assistance of counsel,
and, once again, a Hurst claim. On November 30, 2017, the State responded that the
additional claims had been previously determined by other litigation and that the Hurst
claim had already been denied as a basis for reopening by the post-conviction court. On
July 16, 2018, the Petitioner filed a reply to the State’s response, arguing that due process
required a tolling of the statute of limitations to permit the amendment of the petition for
post-conviction relief with later-arising claims. On July 26, 2018, the State filed a response
to the reply, arguing that this court had decided that the Johnson claim is not applicable to
Tennessee’s statute and that, therefore, the post-conviction court had improvidently
granted the motion to reopen. On October 30, 2018, the Petitioner filed a second
amendment to the post-conviction petition, alleging that the prior violent felony
aggravating circumstance was unconstitutional because the prior conviction had not been
adjudicated at the time of the offense.
                                            -8-
       On November 1, 2018, the post-conviction court heard arguments on the motion to
reopen and took the matter under advisement. On January 24, 2019, the post-conviction
court entered an order denying relief. The court found that Johnson did not apply to
Tennessee’s prior violent felony aggravating circumstance and that the additional claims
went beyond the scope of the court’s April 3, 2017 preliminary order. The court further
found that the additional claims were procedurally barred by the statute of limitations
and/or the previous determination and waiver provisions of the Post-Conviction Procedure
Act. See Tenn. Code Ann. §§ 40-30-102(a), -106(h), -106(f).

        On appeal, the Petitioner argues that Tennessee’s prior violent felony aggravating
circumstance is unconstitutionally vague under Johnson. As an amended claim to the
petition for post-conviction relief, the Petitioner argues that the re-weighing of aggravating
circumstances and harmless error analysis employed by the appellate courts upon striking
the felony murder aggravating circumstance violates Hurst. The Petitioner also argues that
the State committed Brady violations related to the State’s failure to disclose ballistics
evidence that the victim was shot only once and impeachment evidence concerning Lori
Eastman Carter, who testified for the State at trial. The Petitioner asserts that his Sixth
Amendment right to counsel, Eighth Amendment right to be free from cruel and unusual
punishment, and due process rights were violated by circumstances related to the use of
the Grainger County murder conviction as a factual predicate to the prior violent felony
aggravating circumstance. As part of the amended claims, the Petitioner also claims that
counsel committed ineffective assistance by failing to investigate and present evidence of
the Petitioner’s organic brain damage. The Petitioner argues that the post-conviction
court’s summary denial of his amended claims violates his due process right to have all
colorable claims heard and adjudicated on their merits. Lastly, he claims that the
cumulative effect of all these errors deprived him of a fair trial.

        The State argues that post-conviction court properly denied the motion to reopen
because the Johnson claim does not provide a basis for reopening the post-conviction
petition. The State further asserts that the Petitioner failed to properly seek review of the
Hurst claim and that the Petitioner is procedurally barred from raising the additional claims
for relief.
                                       II.    Analysis

       In Harold Wayne Nichols v. State, this court analyzed a post-conviction court’s
review of a motion to reopen and a subsequent amendment to a first post-conviction
petition made pursuant to a post-conviction court’s order granting a motion to reopen. See
Harold Wayne Nichols v. State, No. E2018-00626-CCA-R3-PD, 2019 WL 5079357 (Tenn.
Crim. App. Oct. 10, 2019), perm. app. denied (Tenn. Jan. 15, 2020). Concerning the
general availability of post-conviction relief in Tennessee, this court explained
                                            -9-
               In Case v. Nebraska, 381 U.S. 336, 85 S. Ct. 1486, 14 L.Ed.2d 422
       (1965), the United States Supreme Court recommended that the states
       implement post-conviction procedures to address alleged constitutional
       errors arising in state convictions in order to divert the burden of habeas
       corpus ligation in the federal courts. In response, the Tennessee legislature
       passed the Post-Conviction Procedure Act whereby a defendant may seek
       relief “when a conviction or sentence is void or voidable because of the
       abridgement of any right guaranteed by the Constitution of Tennessee or the
       Constitution of the United States.” T.C.A. § 40-30-103. In its current
       ideation, the Post-Conviction Procedure Act “contemplates the filing of only
       one (1) petition for post-conviction relief. In no event may more than one
       (1) petition for post-conviction relief be filed attacking a single judgment.”
       T.C.A. § 40-30-102(c). While “any second or subsequent petition shall be
       summarily dismissed,” a petitioner may seek relief on the basis of claims that
       arise after the disposition of the initial petition by filing a motion to reopen
       the post-conviction proceedings “under the limited circumstances set out in
       § 40-30-117.” Id.; see Fletcher v. State, 951 S.W.2d 378, 380 (Tenn. 1997).

Harold Wayne Nichols, 2019 WL 5079357, at *3. Although Tennessee limits the filing of
a post-conviction relief petition to one petition, there are limited circumstances whereby a
petitioner may allege later arising claims via a motion “to reopen the first post-conviction
petition.” T.C.A. § 40-30-117(a). As relevant in this case, a motion to reopen a first post-
conviction petition should be granted when “[t]he claim in the motion is based upon a final
ruling of an appellate court establishing a constitutional right that was not recognized as
existing at the time of trial, if retrospective application of that right is required.” Id. § 40-
30-117(a)(1). Once a motion to reopen is granted, “the procedure, relief and appellate
provisions of this part shall apply.” Id. § 40-30-117(b)(1).

        “[A] post-conviction court’s grant of a motion to reopen does not fully place a
petitioner back into the procedural posture of his original post-conviction proceedings.”
Harold Wayne Nichols, 2019 WL 5079357, at *7. As noted by the Tennessee Supreme
Court, claims raised in a motion to reopen and subsequent amendments may be barred by
the statute of limitations, previous determination, or waiver. Coleman v. State, 341 S.W.3d
221, 255 (Tenn. 2011). Generally, a petitioner must file a petition for post-conviction relief
“within one (1) year of the date of the final action of the highest state appellate court to
which an appeal is taken or, if no appeal is taken, within one (1) year of the date on which
the judgment became final, or consideration of the petition shall be barred.” T.C.A. § 40-
30-102(a) (2018). The statutory grounds for tolling the statute of limitations are
coextensive to those for granting a motion to reopen. Id. § 40-30-102(b) (2018). Thus, if
an amended claim arising from a motion to reopen a post-conviction petition does not meet
the requirements of Code sections 40-30-102(b) and 40-30-117(a), the claim is barred by
                                             - 10 -
the statute of limitations. “A ground for relief is previously determined if a court of
competent jurisdiction has ruled on the merits after a full and fair hearing.” Id. § 40-30-
106(h) (2018). Further, a claim will be treated as waived when “not raised before a court
of competent jurisdiction in which the ground could have been presented.” Id. § 40-30-
110(f) (2018); see Coleman, 341 S.W.3d at 257 (discussing the waiver of a specific
ineffective assistance of counsel claim for failing to raise it in the original post-conviction
petition). The Post-Conviction Procedure Act requires the post-conviction court to
summarily dismiss any claims which are raised beyond the statute of limitations, have been
previously determined, or have been waived. T.C.A. § 40-30-106(b), (f). We review the
post-conviction court’s summary denial of relief de novo. Arnold v. State, 143 S.W.3d
784, 786 (Tenn. 2004).

                       A.     Johnson Motion to Reopen Allegation

       In support of the motion to reopen the post-conviction petition, the Petitioner alleged
that the Supreme Court’s holding in Johnson rendered void the prior violent felony
aggravating circumstance. While the post-conviction court preliminarily granted the
motion to reopen based upon this allegation, the court ultimately determined that the
decision in Johnson was inapplicable to Tennessee’s prior violent felony aggravating
circumstance. On appeal, the Petitioner argues that the prior violent felony aggravating
circumstance is unconstitutionally vague in light of Johnson. The State asserts that the
holding in Johnson is inapplicable to Tennessee’s prior violent felony aggravating
circumstance and, therefore, the post-conviction court properly denied the motion to
reopen.

       In Johnson, the Supreme Court examined the definition of a violent felony under
the Armed Career Criminal Act (ACCA), which provided increased punishment for a
defendant convicted of being a felon in possession of a firearm if a defendant has three or
more previous convictions for a violent felony. See 18 U.S.C. § 924(e)(1). The ACCA
defined a violent felony as

       any crime punishable by imprisonment for a term exceeding one year . . . that
       – (i) has as an element the use, attempted use, or threatened use of physical
       force against the person of another, or (ii) is burglary, arson, or involves the
       use of explosives, or otherwise involves conduct that presents a serious
       potential risk of physical injury to another.

18 U.S.C. § 924(e)(2)(B) (emphasis added). The “otherwise involves conduct” language
is referred to as the ACCA’s residual clause. Johnson, 135 S. Ct. at 2556. The Court
observed that the residual clause does not involve an examination of the elements of a prior
offense, but instead “asks whether the crime ‘involves conduct’ that presents too much risk
                                            - 11 -
of physical injury.” Id. at 2557 (emphasis in the original). The Court determined that the
judicial assessment of risk under the residual clause, which was not tied to the facts
concerning the particular offense or to the statutory elements, rendered the residual clause
unconstitutionally vague. Id. at 2557. In so doing, however, the Court limited its holding
and held that the elements clause contained in subsection (i) survived constitutional
scrutiny. Id. at 2563.

        This court has analyzed the application of Johnson to Tennessee’s prior violent
felony aggravating circumstance. See Harold Wayne Nichols, 2019 WL 5079357; see also
Nicholas Todd Sutton v. State, No. E2018-00877-CCA-R3-PD, 2020 WL 525169 (Tenn.
Crim. App. Jan. 31, 2020), perm. app. denied (Tenn. Feb. 13, 2020). In both Nichols and
Sutton, we noted that “this Court has rejected Johnson claims with respect to both the pre-
and post-1989” versions of the prior violent felony aggravating circumstance when raised
in applications for permission to appeal from the denial of a motion to reopen a post-
conviction petition “because our supreme court has held, that under either version of the
statute, trial courts are to look to the actual facts of the prior felony to determine the use of
violence when such cannot be determined by the elements of the offense alone.” Harold
Wayne Nichols, at *6 (citations omitted); Nicholas Todd Sutton, at *7 (quoting Nichols).
Unlike the approach to the ACCA’s residual clause, “our precedent has never required the
use of a judicially imagined ordinary case in applying the prior violent felony.” Id.
“Tennessee’s prior violent felony aggravating circumstance is not void for vagueness under
Johnson.” Id. Therefore, the Petitioner is not entitled to relief as to this claim.

                        B.     Claims Raised in Amended Pleadings

                                      I.     Hurst Claim

       The Petitioner argues that the Supreme Court’s decision in Hurst announced a new
rule of constitutional law requiring retrospective application that qualifies as a basis to
reopen the post-conviction petition. Specific to the circumstances of the Petitioner case,
the Petitioner argues that a new sentencing hearing is required because the original post-
conviction court’s and this court’s reweighing of aggravating circumstances through
harmless error analysis in addressing the erroneous application of the felony murder
aggravating circumstance violated Hurst. The State asserts that this court lacks jurisdiction
to review the Hurst claim because the Petitioner failed to seek permission to appeal from
the post-conviction court’s preliminary order denying the Petitioner’s motion to reopen
based upon Hurst. See Tenn. Code Ann. § 40-30-117(c); Tenn. Sup. Ct. R. 28. The State
also argues that the post-conviction court correctly refused to address the Hurst claim as
an amendment to the post-conviction petition based upon its previous ruling that Hurst did
not provide a basis for reopening the petition.

                                             - 12 -
       This court has noted that “[t]here is no limit on the number of motions to reopen
that may be filed [under the Post-Conviction Procedure Act], only a limit on the types of
claims that may be raised.” Harold Wayne Nichols, at *7, n 8. In Nichols, we opined that
had the Petitioner filed a separate motion to reopen alleging a Hurst claim and it had been
denied by the post-conviction court, “our jurisdiction to hear the appeal would be
dependent upon whether Petitioner followed the proper procedure for seeking permission
to appeal pursuant to Tennessee Code Annotated section 40-30-117(c).” Id. However, the
Petitioner in this case did not file a separate motion to reopen but, instead, amended his
motion to reopen with the Hurst claim. Thereafter, when the post-conviction court granted
the motion to reopen, in part, based on Johnson, the Petitioner amended the post-conviction
petition with the Hurst claim. Under these circumstances, we determine that the Hurst
claim is properly before the court.

       That said, the State correctly notes that this court has consistently held that Hurst
did not announce a new constitutional rule requiring retrospective application. See, e.g.,
Charles Rice v. State, No. W2017-01719-CCA-R28-PD (Tenn. Crim. App. Nov. 14, 2017)
(order), perm. app. denied (Tenn. Mar. 15, 2018); Richard Odom v. State, No. E2017-
01027-CCA-R28-PD (Tenn. Crim. App. Oct.20, 2017) (order); Jonathan Stephenson v.
State, No. E2017-01067-CCA-R28-PD (Tenn. Crim. App. Sept. 19, 2017) (order), perm.
app. denied (Tenn. Jan. 18, 2018); Dennis Wade Suttles v. State, No. E2017-00840-CCA-
R28-PD (Tenn. Crim. App. Sept. 18, 2017) (order), perm. app. denied (Tenn. Jan. 18,
2018); Gary W. Sutton v. State, No. E2017-01394-CCA-R28-PD (Tenn. Crim. App. Sept.
13, 2017) (order), perm. app. denied (Tenn. Jan. 18, 2018); David Lynn Jordan v. State,
No. W2017-00921-CCA-R28-PD (Tenn. Crim. App. Sept. 11, 2017) (order). Therefore,
the post-conviction court correctly denied the motion to reopen on that basis.

       Furthermore, this court has previously analyzed and rejected a Petitioner’s argument
that an appellate court’s reweighing of aggravating circumstances against mitigating
circumstances to determine whether the erroneous application of the felony murder
aggravating circumstance was harmless violated Hurst. See Harold Wayne Nichols, at *7;
Nicholas Todd Sutton, at *7. “Because Hurst did not announce a new rule of constitutional
law that must be applied retrospectively, this claim is procedurally barred by both the one-
year statute of limitations and the one-petition rule.” Harold Wayne Nichols, at *8.
Additionally, the Petitioner’s challenge to the harmless error analysis was previously
determined to be without merit upon review by the district court in his federal habeas
proceedings. See Terry Lynn King v. Ricky Bell, at *18. Most significantly, however, is
that the United States Supreme Court recently reaffirmed that Hurst does not apply
retroactively to collateral review. McKinney v. Arizona, __ U.S. __, 140 S. Ct. 702, 708
(2020) (citing Schriro v. Summerlin, 542 U.S. 348, 358 (2004)). In so doing, the Court
also rejected McKinney’s argument that an appellate court’s reweighing of aggravating
circumstances and mitigating circumstances, “akin to harmless error review,” violates
                                           - 13 -
Hurst, holding that “[t]his Court’s precedents establish that state appellate courts may
conduct a . . . reweighing of aggravating and mitigating circumstances, and may do so in
collateral proceedings . . . .” Id. at 709 (emphasis added). The original post-conviction
court’s reweighing of aggravating circumstances against mitigating circumstances once the
felony murder aggravator was held invalid does not run afoul of the Petitioner’s
Constitutional rights. The Petitioner is not entitled to relief on this issue.

                                  II.    Brady Allegations

       The Petitioner asserts that his constitutional rights were violated by the State’s
withholding ballistics evidence that the victim died from a single gunshot wound and
impeachment evidence concerning Lori Eastman Carter. The State argues that the post-
conviction court did not err by denying this claim because both claims were procedurally
barred by previous determination.

        The federal habeas corpus proceedings examined the Brady allegations and found
them to be without merit. Terry Lynn King v. Ricky Bell, at *34-35. Further, we note that
the Petitioner raised these identical allegations in a petition for a writ of error coram nobis,
which the trial court denied as untimely because the petition was filed “twenty-eight years
after the judgments became final, thirteen years after the discovery of the evidence during
the federal habeas corpus proceedings, and almost two years after the federal district court
denied relief.” Terry Lynn King, at *5. On appeal, this court affirmed the denial of relief
and held “that the delay in seeking coram nobis relief was unreasonable under the
circumstances of this case and that due process does not preclude application of the [coram
nobis] statute of limitations.” Id. at *9. We conclude that these claims are procedurally
barred as previously determined. The Petitioner is not entitled to relief as to these issues.

                           III.   Prior Violent Felony Amended Claims

       The Petitioner argues that the prior violent felony aggravating circumstance was
unconstitutionally applied in his case because he was denied counsel to advise him of the
collateral consequences of the Grainger County guilty pleas upon which the prior violent
felony aggravating circumstance is predicated and because the Grainger County offenses
were adjudicated after the offenses in this case occurred. The State asserts that these claims
are procedurally barred.

        The federal habeas corpus proceedings examined these allegations and found them
to be without merit. Terry Lynn King v. Ricky Bell, at *40-43. We conclude that these
claims are procedurally barred as previously determined. To the extent that the Petitioner
also failed to raise these issues in the original post-conviction petition, we further conclude

                                             - 14 -
that they are waived and barred by the statute of limitations. The Petitioner is not entitled
to relief as to these issues.

                       IV.    Ineffective Assistance of Counsel Allegations

       The Petitioner argues that trial counsel were ineffective for failing to investigate
adequately and to present evidence of his organic brain damage during both phases of the
trial. The State argues that the post-conviction court did not err by denying this claim
because it was previously determined in other collateral litigation.

        As already recounted, the Petitioner raised myriad allegations of ineffective
assistance of counsel in the original post-conviction proceedings and in the federal habeas
corpus proceedings, including allegations related to the presentation of mitigation
evidence. See King, 989 S.W.2d at 330-334 (original post-conviction); King, 847 F.3d at
794, 799 (federal habeas corpus proceedings addressing organic brain damage issue). We
conclude that the Petitioner is precluded from raising additional ineffective assistance of
counsel allegations because the ineffective assistance of counsel claim was previously
litigated and determined. See Cone v. State, 927 S.W.2d 579, 581-82 (Tenn. Crim. App.
1995) (stating that “[a] petitioner may not relitigate a previously determined issue by
presenting additional factual allegations”). The ineffective assistance of counsel claim was
previously determined, and the Petitioner is not entitled to relief on this basis.

                 C.     Summary Denial of Post-Conviction Relief Claims

        The Petitioner is not entitled to relief as to any claim alleged in the motion to reopen
or in the amended and supplemental petitions. Nevertheless, the Petitioner contends that
he was denied due process by the post-conviction court’s summary denial of relief. As this
court explained in Harold Wayne Nichols,

       the post-conviction court did not err in denying relief on any of the claims
       raised by Petitioner. The Johnson claim was the only one that was not
       procedurally barred; because that claim raised only a question of law and
       statutory interpretation, there was no need for an evidentiary hearing. The
       post-conviction court, despite its earlier finding that Petitioner had raised a
       colorable claim, was clearly authorized by the Post-Conviction Procedure
       Act to dismiss the amended petition without an evidentiary hearing upon
       conclusively determining that Petitioner was not entitled to relief.

Harold Wayne Nichols, at *11 (citations omitted); see also T.C.A. § 40-30-109(a). “All
that due process requires in the post-conviction setting is that the defendant have ‘the
opportunity to be heard at a meaningful time and in a meaningful manner.’” Stokes v.
                                             - 15 -
State, 146 S.W.3d 56, 61 (quoting Matthews v. Eldridge, 424 U.S. 319, 333, 96 S. Ct. 893
(1976)). The Petitioner has been afforded due process at every stage of his direct and
collateral litigation challenging his first degree murder conviction and death sentence.

                                  D.     Cumulative Error

       Finally, the Petitioner argues that “all claims of error coalesced into a unitary
abridgement of [his] constitutional rights” under the Fifth, Sixth, Eighth, and Fourteenth
Amendments of the United States Constitution and Article I, sections 6, 7, 8, 9, 16, 17, 19,
and 32 and Article XI, sections 8 and 16 of the Tennessee Constitution. “To warrant
assessment under the cumulative error doctrine, there must have been more than one actual
error committed in the trial proceedings.” State v. Hester, 324 S.W.3d 1, 77 (Tenn. 2010).
Because the Petitioner has not established any error, he is not entitled to relief pursuant to
the cumulative error doctrine.

                                        III.    Conclusion

       Based upon the foregoing, we affirm the judgment of the post-conviction court.




                                                     _______________________________
                                                     NORMA MCGEE OGLE, JUDGE




                                            - 16 -